DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2021 has been entered.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The independent claims of the instant invention recite a system and method comprising a purchasing behavior data analyzer to: track consumer purchasing behavior corresponding to a product; identify a deviation trend corresponding to the consumer purchasing behavior; and associate the product with the deviation trend; a communications interface to receive market data from different data collectors via network communications from reporting devices associated with the different data collectors, the market data including stock status data indicative of different stock statuses for the product in different retail establishments, the purchasing behavior data analyzer to, in response to the deviation trend, verify 

Boccuzzi (U.S. Pub No. 2014/0278850) teaches obtaining market date from different data collectors via network communications from reporting devices associated with the different data collectors, the market data including stock status data indicative of different stock statuses for a product in different retail establishments, generating a reward profile for the market date, determining a distribution of rewards among the different data collectors based on the reward profile and different portions of the market data provided by corresponding ones of the different data collectors, and providing the rewards to the different data collectors based on the distribution.  Boccuzzi, however, does not teach each and every limitation recited in the independent claim language.

Cohen (U.S. Patent No. 8,121,888) teaches a reward profile to define different reward levels for different types of the different task results indicated by the result data.  Cohen, however, does not cure all of the deficiencies of Boccuzzi.

None of the prior art of record, alone or in combination, teaches each and every limitation of the claimed invention. Specifically, none of the applied references teaches “identify a deviation trend 

The claims overcome 35 U.S.C. 101 since the claims are not directed to an abstract idea as the claims include limitations that are indicative of integration into a practical application (Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256. The examiner can normally be reached 9PM-3PM EST M, T, TH, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3621